           Case 6:21-mj-01015-EJK Document 11 Filed 01/15/21 Page 1 of 1 PageID 41
                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                George C. Young Courthouse and Federal Building
                                          401 West Central Boulevard
                                              Orlando, FL 32801
                                            www.flmd.uscourts.gov
Elizabeth M. Warren                                                                            Benjamin C. Wynn
Clerk of Court                                                                          Orlando Division Manager


UNITED STATES OF AMERICA

vs.                                                                          Our Case No. 6:21-mj-1015-EJK

ANDREW WILLIAMS


                   NOTICE OF TRANSFERRING SURRENDERED PASSPORT
                                TO ANOTHER DISTRICT


       PURSUANT to the Court’s order entered in the above styled case, the Defendant’s passport was
surrendered to the custody of the Clerk of Court. The defendant was ordered to appear in the District of Columbia
where the prosecution is pending. The passport is therefore transmitted to your district.

                                                            ELIZABETH M. WARREN, CLERK

                                                            By L. Jernigan
                                                            L. Jernigan, Deputy Clerk
January 15, 2021

c: Passport file
